Case 13-29335        Doc 44     Filed 03/11/19     Entered 03/11/19 15:00:52          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 29335
         Jacqueline McMorris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/23/2013.

         2) The plan was confirmed on 09/19/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/05/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/23/2014, 01/27/2017.

         5) The case was Completed on 12/03/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $83,913.87.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-29335            Doc 44   Filed 03/11/19    Entered 03/11/19 15:00:52                 Desc         Page 2
                                                   of 3



 Receipts:

           Total paid by or on behalf of the debtor            $66,497.00
           Less amount refunded to debtor                          $62.38

 NET RECEIPTS:                                                                                    $66,434.62


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $2,860.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $2,771.02
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,631.02

 Attorney fees paid and disclosed by debtor:                  $140.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                Unsecured            NA       2,981.74         2,981.74        298.17         0.00
 Allstate Insurance Company       Unsecured           0.00           NA               NA            0.00        0.00
 AmeriCash Loans                  Unsecured         481.86           NA               NA            0.00        0.00
 Brother Loan & Finance           Unsecured      3,717.83       3,865.09         3,865.09        386.51         0.00
 Cap1/Carsn                       Unsecured         845.00           NA               NA            0.00        0.00
 City Ntl Bk/Ocwen Loan Service   Secured       22,068.00            NA               NA            0.00        0.00
 City Ntl Bk/Ocwen Loan Service   Secured       18,500.00           0.00       18,500.00      18,500.00         0.00
 Corporate America Family CU      Unsecured         846.71        940.00           940.00          94.00        0.00
 Dsnb Macys                       Unsecured         864.32           NA               NA            0.00        0.00
 Ffcc Columbus Inc                Unsecured          55.00           NA               NA            0.00        0.00
 Ffcc Columbus Inc                Unsecured          75.00           NA               NA            0.00        0.00
 First Cash Advance               Unsecured           0.00           NA               NA            0.00        0.00
 Hsbc Bank                        Unsecured           0.00           NA               NA            0.00        0.00
 Illinois Title Loans Inc         Secured        4,140.00            NA               NA            0.00        0.00
 Internal Revenue Service         Unsecured            NA         727.18           727.18          72.72        0.00
 Internal Revenue Service         Priority       9,278.64       9,033.77         9,033.77      9,033.77         0.00
 Internal Revenue Service         Secured       22,875.38     22,875.38        22,875.38      22,875.38    1,853.48
 Jefferson Capital Systems LLC    Unsecured     16,908.69     16,908.69        16,908.69       1,690.87         0.00
 Law Offices of Paul D. Lawent    Unsecured      5,378.42            NA               NA            0.00        0.00
 Midwest Eye Center               Unsecured           0.00           NA               NA            0.00        0.00
 PYOD                             Unsecured           0.00    24,752.77        24,752.77       2,475.28         0.00
 PYOD                             Unsecured           0.00    13,570.56        13,570.56       1,357.06         0.00
 PYOD                             Unsecured           0.00    13,664.28        13,664.28       1,366.43         0.00
 PYOD                             Unsecured            NA         364.64           364.64          36.46        0.00
 Quantum3 Group                   Unsecured           0.00        870.64           870.64          87.06        0.00
 Quantum3 Group                   Unsecured           0.00        735.69           735.69          73.57        0.00
 Resurgent Capital Services       Unsecured           0.00        377.81           377.81          37.78        0.00
 SIR Finance Corporation          Unsecured            NA       5,650.61         5,650.61        565.06         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-29335        Doc 44      Filed 03/11/19     Entered 03/11/19 15:00:52             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                $18,500.00         $18,500.00               $0.00
       Debt Secured by Vehicle                                $0.00              $0.00               $0.00
       All Other Secured                                 $22,875.38         $22,875.38           $1,853.48
 TOTAL SECURED:                                          $41,375.38         $41,375.38           $1,853.48

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $9,033.77          $9,033.77              $0.00
 TOTAL PRIORITY:                                          $9,033.77          $9,033.77              $0.00

 GENERAL UNSECURED PAYMENTS:                             $85,409.70          $8,540.97              $0.00


 Disbursements:

         Expenses of Administration                             $5,631.02
         Disbursements to Creditors                            $60,803.60

 TOTAL DISBURSEMENTS :                                                                     $66,434.62


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
